Title: To James Madison from Francis Corbin, [21 October] 1788
From: Corbin, Francis
To: Madison, James


[21 October 1788]
Without making any apology for the Liberty I am about to take in commencing a Correspondence which I have been long desirous of holding with you, being well satisfied that the motive will be it’s own Excuse, I proceed, sans ceremonie, to request, My Dear Sir, that you will have the goodness to forward to me, if they can be procured, the Acts of Pennsylvania and Massachusetts respecting the mode of choosing their Members in Congress under our new Govt. If it be not asking too much I could also wish to know your Opinion respecting the mode that ought to be adopted here. At present I am inclined to prefer a Division of the State into Ten Districts, permitting each District to Elect it’s own member, to the plans which I have understood have been passed by the two States above alluded to—but this preference is not a determined One. Your Reasoning will either change or confirm it. Mine would be both tedious and unentertaining—you shall therefore have none of it.

A proposition will be brought forward in the assembly for a Second Convention of the States—and I fear it will be carried—altho’ I have not yet been able to ascertain the Complexion of the House—this being but the 2d. Day of our meeting. This proposition it is said will be introduced not by Henry—but—(mirabile dictu!) by our friend Randolph. He will injure his political Reputation by his doublings and turnings. He is too Machiavelian and not Machiavelian Enough.
I wish, I sincerely wish that he could be advised and would take advice—but this, I fear, is out of the question. We Virginians are too much accustomed to Solitude and Slavery—too much puffd up with our own foolish Pride and Vanity ever to Entertain any other Idea than that we alone are wise and all the rest of the World Fools. Should any thing occur worth your Notice during the Session of Assembly you shall have the Earliest intelligence of it from Dear Sir, with the greatest Respect and Regard Your Mo: Obt. and Mo: Hle. Set.
Francis Corbin
